Citation Nr: 0920479	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1972, and his decorations include the Purple Heart Medal, the 
Bronze Star Medal with "V" device, and the Silver Star 
Medal with a 2nd Oak Leaf Cluster. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  In March 
2009, the Veteran testified at a video-conference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Veteran if further action 
is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that he is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities, and thus, is entitled to a TDIU.  Service 
connection is in effect for bilateral hearing loss, rated as 
50 percent disabling; residuals of a gunshot wound to the 
right thigh, rated as 30 percent disabling; post traumatic 
stress disorder (PTSD), rated as 30 percent disabling; 
residuals of recurrent dislocations of the right shoulder, 
rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling.  Thus, the Veteran meets the percentage 
requirements of 38 C.F.R. § 4.16, which pertains to a TDIU, 
because he is service-connected for two or more disabilities, 
one of which is rated at more than 40 percent, and his 
combined disability rating is more than 70 percent.  

Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities, and 
particularly, his bilateral hearing loss, render him unable 
to secure or follow a substantially gainful occupation.  The 
Board acknowledges that the Veteran was afforded a general VA 
medical examination in November 2008, and that the examiner 
provided the opinion that, based on the Veteran's past 28 
years of work, he should still be able work.  However, 
insofar as the November 2008 examination report does not 
contain sufficient information to address the required legal 
inquiry, namely, whether it is at least as likely as not that 
the Veteran's service-connected disabilities, either alone or 
in the aggregate, render him unable to secure or follow a 
substantially gainful occupation, it is incumbent on the 
Board to remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the 
report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  On remand, any recent VA treatment records should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain a copy of 
the Veteran's treatment records from the 
Nashville, Tennessee, VA Medical Center, 
dated since July 2008.  

2.  Forward the Veteran's claims folder to 
a VA physician for a medical opinion as to 
the degree of occupational impairment 
attributable solely to his service-
connected disabilities (bilateral hearing 
loss, PTSD, residuals of a gunshot wound 
to the right thigh, residuals of recurrent 
dislocations of the right shoulder, and 
tinnitus), as opposed to any nonservice-
connected disabilities and advancing age.  

Specifically, the physician must provide 
an opinion as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  In doing so, the 
physician should acknowledge the 
September, October, and November 2008 VA 
examination reports of record, as well as 
the Veteran's hearing testimony in March 
2009.

A rationale for any opinion offered is 
requested.  The physician is reminded that 
the term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
proposition as it is to find against it.

3.  Thereafter, readjudicate the Veteran's 
claim on appeal.  If the benefit sought 
remains denied, the Veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



